ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-163632 Dated June 17, 2010 Royal Bank of Canada Autocallable Optimization Securities with Contingent Protection Linked to the Energy Select Sector SPDR Fund due on or about July 1, 2011 Investment Description Autocallable Optimization Securities with Contingent Protection are senior unsecured debt securities issued by Royal Bank of Canada (each, a “Security” and collectively, the “Securities”) with returns linked to the performance of the Energy Select Sector SPDR Fund (the “Index Fund”). The Index Fund seeks to provide investment results that correspond generally to the price and yield performance, before fees and expenses, of the Energy Select Sector Index (the “Underlying Index”). The Securities are designed for investors who anticipate that the level of the Index Fund will be at or above the Index Fund Starting Level on any Observation Date (as described below).The Securities will be automatically called for the principal amount plus an amount based on the applicable Call Return if the closing price of one share of the Index Fund on any Observation Date is equal to or greater than the Index Fund Starting Level. If the Securities are called, you will receive the Call Price (as described below). You will receive a positive return on your Securities only if the Index Fund closes at a price equal to or above the Index Fund Starting Level on any Observation Date, including the final Observation Date. If the Securities have not been called, and the Index Fund closes below the applicable Trigger Price on the final Observation Date, you will lose 1% (or a fraction thereof) of the principal amount for every 1% (or a fraction thereof) decrease in the price per share of the Index Fund below the Index Fund Starting Level. Investors will not receive any interest payments during the term of the Securities. Investing in the Securities involves significant risks. You may lose some or all of your principal. The contingent protection feature applies only if you hold the Securities to maturity. Any payment on the Securities, including any principal protection, is subject to the creditworthiness of Royal Bank of Canada. Features Key Dates q Tactical Investment Opportunity—If you believe the Index Fund will appreciate in value over the term of the Securities but are unsure about the exact timing or magnitude of the appreciation, the Securities provide a potential opportunity to generate returns based on this market view. The Securities will be automatically called for the principal amount plus an amount based on the applicable Call Return if the closing price of one share of the Index Fund on any Observation Date is equal to or greater than the Index Fund Starting Level. If the Securities are not called, investors will have downside market exposure to the Index Fund at maturity, subject to the contingent protection feature. q Contingent Protection Feature— If you hold the Securities to maturity, the Securities are not called on the final Observation Date and the Index Fund is above or equal to the Trigger Price on the final Observation Date, you will receive 100% of your principal, subject to the creditworthiness of Royal Bank of Canada. If the Index Fund closes below the Trigger Price on the final Observation Date, your investment will be exposed to the negative Index Return. Trade Date1June 25, 2010 Settlement Date1June 30, 2010 Final Observation Date2June 27, 2011 Maturity Date2 July 1, 2011 1 Expected.In the event that we make any change to the expected Trade Date and Settlement Date, the final Observation Date and Maturity Date will be changed so that the stated term of the Securities remains approximately the same. 2Subject to postponement in the event of a market disruption event and as described under “General Terms of the Securities – Market Disruption Events” in the accompanying product prospectus supplement no. UBS-AOS-2. Security Offering We are offering Autocallable Optimization Securities with Contingent Protection linked to the Index Fund.The Securities are offered at a minimum investment of $1,000 in denominations of $10 and integral multiples thereof. Index Fund Index Fund Ticker Term Call Return* Index Fund Starting Level** Trigger Price CUSIP ISIN Energy Select Sector SPDR Fund XLE Approximately one year 15.50% to 19.50% · 75% of the Index Fund Starting Level 78009C837 US78009C8376 * Annualized. The actual Call Return per $10 in principal amount of the Securities will be determined on the Trade Date. ** The actual Index Fund Starting Level for the Securities will be determined on the Trade Date. See “Additional Information about Royal Bank of Canada and the Securities” in this free writing prospectus. The Securities will have the terms specified in the prospectus dated January 11, 2010, the prospectus supplement dated January 11, 2010, product prospectus supplement no. UBS-AOS-2 dated June 17, 2010 and this free writing prospectus. See “Key Risks” in this free writing prospectus and “Risk Factors” in the accompanying product prospectus supplement no. UBS-AOS-2 for risks related to investing in the Securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Securities or passed upon the accuracy or the adequacy of this free writing prospectus or the accompanying prospectus, prospectus supplement and product prospectus supplement no. UBS-AOS-2.Any representation to the contrary is a criminal offense. PricetoPublic(1) Fees and Commissions(2) ProceedstoUs Offering of Securities Total Per Security Total Per Security Total Per Security Securities Linked to the Energy Select Sector SPDR Fund · · · (1) The price to the public includes the cost of hedging our obligations under the Securities through one or more of our affiliates, which includes our affiliates’ expected cost of providing such hedge as well as the profit our affiliates expect to realize in consideration for assuming the risks inherent in providing such hedge.For additional related information, please see “Use of Proceeds and Hedging” in the accompanying product prospectus supplement no. UBS-AOS-2. (2) UBS Financial Services Inc., which we refer to as UBS, will receive a commission that will depend on market conditions on the Trade Date.In no event will the commission received by UBS exceed $0.125 per $10 in principal amount of the Securities. The Securities will not constitute deposits insured under the Canada Deposit Insurance Corporation Act or by the United States Federal Deposit Insurance Corporation or any other Canadian or United States government agency or instrumentality. UBS Financial Services Inc.
